Title: From James Madison to Thomas Newton, 21 March 1808
From: Madison, James
To: Newton, Thomas



Sir.
Dept. of State, March 21. ’08.

Mr. Rose proposing to set out in a day or two, in order to embark for England, in the Statira, you will please to guard against difficulties of every kind which might embarrass the departure of the Ship, or retard or restrict the laying in stores.  These & all other accommodations are to be facilitated, attention will be due to this in the pilotage.  As far as Mr. Rose or his Companions may be personally concerned your civilities will I am persuaded be shewn sufficiently without exhortation.  I am &c.

James Madison.

